DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 4/02/2020 in which claims 1-20 are presented for examination with claims 18-20 elected for examination due to a restriction requirement on 7/27/2021.

Priority
Acknowledgment is made of applicant’s provisional application 62/649,883, filed on 3/29/2018.

Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language.  
For instance, claim 18 contains limitation, “at least one user interface that hosts a Generic Relational Database (GRD) in operative connection with a single designated storage field or equivalent (DSF) that enables programming the RMS and Natural Language Programming (NLP) tools;” wherein the term “or equivalent” is indefinite because there are an open-ended number of possibilities.  
Claim 18 also contains limitation, “Three non-correlative Declarative Record Structures (DRS) with correlative extendable Hierarchal Indexed tables (HIT) that enable subject matter experts (SME) absent expert programming skills to code unlimited mutable metadata, data and processes with NLP tools that comprise unlimited structure-specific programmed functions managed by the RMS with all 10DRSs structure-stored in the DSF either separately or nested within the same DSR or another DSR with an index network managed by the RMS that connects all DRSs and respective HITs that enable the RMS to guide, govern, validate and automate all components of all functions of the Linear Record Data System (RDS);” wherein enabling experts without programming skills to code unlimited mutable metadata is indefinite for multiple reasons: 
	1. It isn’t clear if there’s merely a possibility to code mutable metadata or if the experts are actively coding in the claim.
	2. “Subject matter experts without programming skills” appears to be attempting to claim a particular type of person with a particular ability which is a 
There are also other instances where subject matter experts are claimed.  Appropriate correction is required.
Claim 18 also contains limitations, “unlimited mutable metadata”, “unlimited structure-specific programmed functions”, and “HITs that enable the RMS to guide, govern, validate and automate all components of all functions of the Linear Record Data System (RDS);” which are indefinite because there are an open-ended number of possibilities for these.  
In conclusion, the structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Bruestle et al. US 20150347088 A1
Runchey et al. US 20130204872 A1
Bauer et al. US 20120330567 A1

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 18 contains “Subject matter experts without programming skills” which appears to be attempting to claim a particular type of person with a particular .
There are also other instances within claim 18 which recite subject matter experts.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Runchey et al. US 20130204872 A1 (hereinafter referred to as “Runchey”) in view of Bruestle et al. US 20150347088 A1 (hereinafter referred to as “Bruestle”).

As per claim 18, Runchy teaches:
A flat-field, natural language, Record Management System (RMS) that digitalizes an organization's current structures, facility knowledge and systems of function with records purposed to idealize each system's best practice function and records purposed to automate, guide and govern validated data-driven best practice functions and evolve new best practice structures and systems of function, the system comprising: 
A computer data system comprised of a memory, a monitor, a readable storage medium and at least one user interface that hosts a Generic Relational Database (GRD) in operative connection with a single designated storage field or equivalent (DSF) that enables programming the RMS and Natural Language Programming (NLP) tools (Runchey, [0008] – Information architecture is a combination of organizing a site's content into categories and creating an interface to support those categories.  Paragraph [0013] – The unique identifier is usually the first column in a relational table or spreadsheet); 
Three non-correlative Declarative Record Structures (DRS) with correlative extendable Hierarchal Indexed tables (HIT) that enable subject matter experts (SME) absent expert programming skills to code unlimited mutable metadata, data and processes with NLP tools that comprise unlimited structure-specific programmed functions managed by the RMS with all DRSs structure-stored in the DSF either separately or nested within the same DSR or another DSR with an index network managed by the RMS that connects all DRSs and respective HlTs that enable the RMS to guide, govern, validate and automate all components of all functions of the Linear Record Data System (RDS) (Runchey, [0270] – Ordering the classes and subclasses in a hierarchy of categories); 
NLP tools in operative connection with the RMS and the DSF ontologically store LSL data and metadata in an extendable contiguous single digital space storage nexus (DSSN) with subject matter expert (SME) defined, function-specific, cluster stored, ontological tree, branch and leaf data and metadata that comprise LSL record constructs uniquely identified and ontologically defined with storage of unique index storage nodes (ISNs) together with stored hierarchal labels that support distributed applications engineered with RMS distributed ISNs that network LSL data and metadata with each ISN network structure-activated by the RMS to establish structure- specific and function-specific index circuitry that guide, govern, validate and automate HIT aggregate record functions (ARFs) that comprise SME designed best practice knowledge work (BPKW) bottom-up, incrementally programmed and DSSN stored with NLP tools absent expert programming skills with site-specific SMEs that program site-specific NASLs with NLP tools that idealize site-specific BPKW with automated informative reports (AIRs) and outcome record analytics (ORAs) ever evolving new site-specific BPKW and heterogeneous best practice analytics (BPAs) ever evolving new BPKW respective of each SME and the DSSN record stored in the DSF (Runchey, [0025] – Unitary ontology is fundamental technology. The following logical statement stipulates one super-ordinate unitary ontological architecture. Basis: Everything is an event. Objects are events. Assertions are events); and 
Bottom-up staged modular development establishes a DSSN monolith record comprised of clustered modular best practice ARFs that enable non DSF (NDSF) ARFs storage with unlimited group, sub group and sub-sub group partitioning that enable DSF language one record constructs to aggregate unlimited function-specific aggregate sequenced ARFs to manage new BPKW within the DSF and external to the DSF with unlimited cloned deployments of DSW DSSN modular ARFs guided, governed and updated via the common reference DSW DSSN that ever evolves distributed non DSF site-specific BPKW with non DSF distributed data fueling heterogeneous DSF DSSN aggregate data that ever evolves new DSF DSSN BPKW (Runchey, [0201] – Levels of Abstraction 201.2 provide iterative process steps which may be employed top-down or bottoms up, or from any level up or down).
Runchey doesn’t teach lexemes, however, Bruestle teaches:
Three Declarative Record Structures (DRS) with rule based character and string length assignments that establish three non-correlative, flat-field, linear delimiter lexicon storage languages (LSLs) that structure-store data and tiered metadata in correlative declarative delimiter structures that enable structure-in-structure non hierarchal nested storage with block extensions that establish correlative hierarchal Indexed tables (HIT) of metadata and data that enable correlated data exchanges of unlimited data and metadata stored separately, together and indexed within lexicon record HIT constructs stored separately, together and indexed within a DSP (Bruestle, [0067] – To complete the prefix table, the length of each lexeme remaining in the data set is computed, and associated with that lexeme, as in block 220 of FIG. 2. Specifically, the number of characters in the lexeme is counted. The count may be performed via a linear, sequential scan of the lexeme); 
Non-alphanumeric lexicon storage languages (NASL) index programmed elements that can declare a function and a method inside a structure that define and control site-specific and function-specific metadata and data in distributed record structures (Bruestle, [0023] – Note that a closed domain need not be ; 
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Runchey’s invention in view of Bruestle in order to add a lexeme; this is advantageous to improve processing speed of data operations on large data sets, such as in bioinformatics, while reducing the amount of memory used (Bruestle, paragraph [0007]).

As per claim 19, Runchey as modified teaches:
The system of claim 18 further comprising three groups of lexicographic hierarchal delimiter sets with rule based alpha character and string length assignments that establish three non-correlative, flat-field, linear LSLs according to claim 1 feature discordant characters with LSL-1 and LSL-2 that feature alpha characters "a" through "t" and LSL-3 characters "u" through "z" with LSL-1 and LSL-2 delimiter sets comprised of character matched strings with LSL-3 delimiter strings comprised of unmatched characters with each string comprised of a single character with one set that features the character sequence (W Z Y X) and all sets feature y and x as third and fourth hierarchal characters with each storage language to feature upper and lower case character combinations with at least one set of all upper case characters respective of each character (Bruestle, [0059] and [0062] – Each lexeme is duplicated and delimiter is added to the end of each original lexeme).

As per claim 20, Runchey as modified teaches:
The system of claim 18 further comprising numeric substitutes of alpha characters that comprise the bracketing delimiters of each LSL construct according to claim three establish function-specific classes respective of each LSL that can be grouped sub grouped and sub-sub grouped and include matched substitutions of the middle characters comprising the end brackets of all three LSL constructs with no change to the alpha delimiters that comprise the lower tiered delimiter blocks and matched numeric substitutions of the end character comprising the end brackets of all three LSL constructs with no change to the middle alpha characters and no change to the alpha delimiters that comprise the lower tiered delimiter blocks (Bruestle, [0059] – Each lexeme is duplicated and delimiter is added to the end of each original lexeme. Note that the delimiter is a member of the closed data domain, but is lexicographically ordered after all the elements in the lexemes. This is done so that the lexicographical order of the lexemes is the same with the delimiter as it is without the delimiter).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bauer et al. US 20120330567 A1 teaches analyzing datasets, such as large data sets output from nucleic acid sequencing technologies (Abstract).

Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 11, 2022
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152